DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 2, and 4-6 are allowed.

The following is an examiner’s statement of reasons for allowance:

The prior art of record fails to neither disclose nor sufficiently suggest the combination of features as claimed and arranged by the applicant when read in light of the specification. 

Okamoto teaches a driving support apparatus comprising: 
a platoon information creation unit configured to create, based on the information on the first vehicle, information on a platoon of a plurality of vehicles including the first vehicle (Okamoto [0125] the platoon travel system organizes, based on the vehicle information, a platoon, for example, organizing the vehicles in a group based on projection area vehicles, [0126] and determines the position of each of the plural vehicles); and 
a transmission unit configured to transmit the 33TSN201805787US00PTYA-18656-US Status: FINALinformation on the platoon created to the vehicle control apparatus (Okamoto [0055] the ECU receives the platoon information and computes the route of the platoon and outputs (transmits) the calculated route to the vehicles; [0112] in case the platoon vehicles need to be updated on the platoon information, the join-in processor in each of the vehicles will 
Yet, Okamoto does not teach a reception unit configured to receive information on a first vehicle, the information being acquired from a control apparatus of an infrastructure, the infrastructure being configured to supply energy to the first vehicle, and the information being acquired from a vehicle control apparatus, configured to control the first vehicle when the infrastructure supplies the energy.
However, in the same field of endeavor, Niizuma does teach a reception unit configured to receive information on a first vehicle, the information being acquired from a control apparatus of an infrastructure, the infrastructure being configured to supply energy to the first vehicle, and the information being acquired from a vehicle control apparatus, configured to control the first vehicle when the infrastructure supplies the energy (Niizuma [0023] the power supply converter receives from the control device, such as position detecting device, which detects position of the power-receiving device, which is a vehicle information, as it is part of the vehicle, and the power supply converter is used to supply power (energy); [0026] the control device performs signal transmissions and wireless communication between the control device and the charging control unit, in order to communicate information regarding the vehicle, such as the location of the charging coil.
None of the cited prior art contains claim limitations regarding the platoon information creation unit is configured to create a tentative platoon according to a preset permutation, and create the platoon, in which a second vehicle with lower priority than the first vehicle is removed from the tentative platoon, based on a preset condition when the tentative platoon exceeds a preset allowable ratio.
Therefore, claims 2, and 4-6 are allowed.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMIN YOU whose telephone number is (571)272-9734. The examiner can normally be reached Monday - Friday 9:00am - 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665